DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 June 2022 (2 different IDS) and 11 Aug 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes et al (US 2,881,706).
Regarding Claim 1, Haynes et al disclose a piston for at least partially separating at least two fluid streams (Figure 3). The piston comprising: 
a body (69 generally) having an opening extending along an axis of the body (within at least 67), the opening defining a fluid pathway through the piston (from 108 to 64), the body configured to travel unconstrained within a tank based on a force applied to by at least one fluid within the tank (pressure from 109 or 108; Col 3, lines 49-53); and 
at least one valve (71 or 72) obstructing the opening (Figure 3), the at least one valve configured to enable fluid flow in one direction along the fluid pathway through the opening (to either 64 or 66) and to at least partially inhibit fluid flow in another, opposing direction along the fluid pathway through the opening (from 64 or 66), wherein the at least one valve is biased in a closed position toward the one direction (via the spring).  
Regarding Claim 2, Haynes et al disclose where the opening extends from a first recess on a first end of the body (for example the left end) to a second recess on a second end of the body (just to the right of where the valve 71 sits), the first recess and the second recess being positioned between and separated by the at least one valve (Figure 3 at 71).  
Regarding Claim 3, Haynes et al disclose where the at least one valve comprises a recess positioned upstream of the at least one valve (within 67 toward 69).  
Regarding Claim 4, Haynes et al disclose where the at least one valve is configured to move to an open position when a fluid traveling in the one direction overcomes a biasing force of the at least one valve (from 108 to 64 as shown in Figure 3).  
Regarding Claim 6, Haynes et al disclose where the body of the piston is configured to travel unconstrained within the tank without attachment to an external shaft (69 in Figure 3).
Regarding Claim 10, Haynes et al disclose where the at least one valve is positioned in a middle portion of the body (Figure 3), wherein a first recess on a first end of the body (within 67 upstream of the valve) and a second recess on a second end of the body (within 67 downstream of the valve) are positioned on opposing sides of the at least one valve (Figure 3).  
Regarding Claim 11, Haynes et al disclose a piston for at least partially separating at least two fluid streams in a tank (Figure 3).  The piston comprising: 
a body (69 generally) having an opening extending along an axis of the body (within at least 67), the opening defining a fluid pathway through the piston (from 108 to 64), the body configured to travel unconstrained within a tank based on a force applied to by at least one fluid or within the tank (pressure from 109 or 108; Col 3, lines 49-53); and 
at least one valve (71 or 72) obstructing a portion of the opening (Figure 3), the at least one valve configured to enable fluid flow in one direction along the fluid pathway through the opening and to at least partially inhibit fluid flow in another, opposing direction along the fluid pathway through the opening (to and from 64 or 66).  
Regarding Claim 12, Haynes et al disclose where the at least one valve is positioned in a middle portion of the body (Figure 3), wherein a first recess on a first end of the body (within 67 upstream of the valve) and a second recess on a second end of the body (within 67 downstream of the valve) are positioned on opposing sides of the at least one valve (Figure 3), and wherein the first recess and the second recess are separated by the at least one valve (Figure 3).
Regarding 13, Haynes et al disclose where the at least one valve comprises a check valve biased in a closed position toward the one direction (Figure 3 at either 71 or 72).  
Regarding Claim 16, Haynes et al disclose a method of at least partially separating at least two fluid streams with a piston (Figure 3), the method comprising: 
flowing fluid along a fluid pathway defined in a body of a piston and through an opening extending along an axis of the body of the piston (from 108, through 71 and to 64), 
obstructing a portion of the opening with at least one valve (71); 
enabling fluid flow in one direction along the fluid pathway through the opening in a first condition of the at least one valve (from right to left through 71); and 
at least partially inhibiting fluid flow in another, opposing direction along the fluid pathway through the opening with the at least one valve in a second condition of the at least one valve (from left to right in Figure 3).  
Regarding Claim 17, Haynes et al disclose: enabling a high pressure fluid to pass through the piston in the first condition of the at least one valve (where the fluid is sufficiently high pressure to oppose the spring bias as shown in Figure 3); and 
substantially prohibiting a low pressure fluid from passing through the piston to the high pressure fluid in the second condition of the at least one valve (Figure 3).  
Regarding Claim 18, Haynes et al disclose opening the at least one valve in the first condition of the at least one valve (Figure 3; from right to left through 71); and closing the at least one valve in the second condition of the at least one valve (from left to right in Figure 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al (US 2,881,706) in view of Arluck et al (US 2015/0184678).
Regarding Claim 5, Haynes et al disclose the piston configured to be at least partially buoyant in a fluid (Figure 3 by at least the pressure of the fluid within the system) but fails to expressly disclose wherein the piston comprises an abrasion resistant material.
Arluck et al teach a pressure exchanger piston (30) comprising an abrasion resistant material (Para 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piston of Haynes et al. with an abrasion resistant material piston as taught by Arluck et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al (US 2,881,706) in view of Kotyk (US 4,249,868).
Regarding Claim 7, Haynes et al disclose all essential elements of the current invention as discussed above except where at least one end of the body comprises a chamfered edge portion configured to create fluid vortices at an interface between the body and an inner wall of the tank in which the body is configured to travel.
Kotyk teaches where at least one end of the body comprises a chamfered edge portion (Annotated Figure A) configured to create fluid vortices at an interface between the body and an inner wall of the tank in which the body is configured to travel (Col 3, lines 19-23).

    PNG
    media_image1.png
    279
    643
    media_image1.png
    Greyscale

Annotated Figure A
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haynes et al to incorporate the teachings of Kotyk to provide for where at least one end of the body comprises a chamfered edge portion configured to create fluid vortices at an interface between the body and an inner wall of the tank in which the body is configured to travel.  Doing so would prevent dirt or foreign matter from preventing a smooth movement of the piston, as taught by Kotyk (Col 3, lines 19-23). 
Claims 8-9, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al (US 2,881,706) in view of Canjuga (US 2012/0061595).
Regarding Claim 8, Haynes et al disclose all essential elements of the current invention as discussed above except at least a portion of a sensor configured to detect a presence of the body and the body moves through the tank.
Canjuga teaches at least one magnetic sensor (21) positioned at locations about a circumference of the at least one piston (Figure 2) and configured to detect a presence of the body and the body moves through the tank (paragraph 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haynes et al to incorporate the teachings of Canjuga to provide for at least one sensor configured to detect a presence of the at least one piston.  Doing so would allow for the precise detection of the location of the piston, as taught by Canjuga (Paragraph 39).
Regarding Claim 9, Haynes et al disclose all essential elements of the current invention except for where at least one magnet positioned about a circumference of the body, the at least one magnet configured to produce a magnetic field for sensing by an associated sensor.  
Canjuga teaches at least one magnetic sensor (21) positioned at locations about a circumference of the at least one piston (Figure 2) the at least one magnet configured to produce a magnetic field for sensing by an associated sensor (paragraph 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haynes et al to incorporate the teachings of Canjuga to provide for at least one sensor configured to detect a presence of the at least one piston.  Doing so would allow for the precise detection of the location of the piston, as taught by Canjuga (Paragraph 39).
Regarding Claims 14-15, Haynes et al disclose all essential elements of the current invention as discussed above except for where a portion of a contactless sensor assembly configured to enable detection of a presence of the body as the body moves through the tank and where the portion of the contactless sensor assembly comprising at least one magnet positioned about a circumference of the body, the at least one magnet configured to produce a magnetic field for sensing by an associated sensor of the contactless sensor assembly.  
Canjuga teaches at least one magnetic sensor (21) positioned at locations about a circumference of the at least one piston (Figure 2) and configured to detect a presence of the body and the body moves through the tank (paragraph 39) and where the portion of the contactless sensor assembly comprising at least one magnet positioned about a circumference of the body (21; Figure 2), the at least one magnet configured to produce a magnetic field for sensing by an associated sensor of the contactless sensor assembly (paragraph 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haynes et al to incorporate the teachings of Canjuga to provide for where a portion of a contactless sensor assembly configured to enable detection of a presence of the body as the body moves through the tank and where the portion of the contactless sensor assembly comprising at least one magnet positioned about a circumference of the body, the at least one magnet configured to produce a magnetic field for sensing by an associated sensor of the contactless sensor assembly.  Doing so would allow for the precise detection of the location of the piston, as taught by Canjuga (Paragraph 39).
Regarding Claims 19-20, Haynes et al disclose all essential elements of the current invention except for sensing a position of the body of the piston with a sensor assembly and producing a magnetic field with at least one magnet positioned about a circumference of the body to be sensed by a portion of the sensor assembly.
Canjuga teaches at least one magnetic sensor (21) positioned at locations about a circumference of the at least one piston (Figure 2) and configured to detect a presence of the body and the body moves through the tank (paragraph 39) and where the portion of the contactless sensor assembly comprising at least one magnet positioned about a circumference of the body (21; Figure 2), the at least one magnet configured to produce a magnetic field for sensing by an associated sensor of the contactless sensor assembly (paragraph 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haynes et al to incorporate the teachings of Canjuga to provide for where a portion of a contactless sensor assembly configured to enable detection of a presence of the body as the body moves through the tank and where the portion of the contactless sensor assembly comprising at least one magnet positioned about a circumference of the body, the at least one magnet configured to produce a magnetic field for sensing by an associated sensor of the contactless sensor assembly.  Doing so would allow for the precise detection of the location of the piston, as taught by Canjuga (Paragraph 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753